Exhibit 10.14

Picture 2 [ex-10d14g002.jpg]

 

December 3, 2019

 

Michelle Robertson

 

Re:  Offer of Employment

 

Dear Michelle,

 

On behalf of Editas Medicine, Inc. (the “Company”), I am pleased to offer you
employment with the Company.  The purpose of this letter is to set forth the
terms of your employment with the Company, should you accept our offer.

You will be employed to serve on a full-time basis as the Chief Financial
Officer,  reporting to the Chief Executive Officer of the Company.  Your base
salary will be at the rate of $15,384.62  per bi-weekly pay period (equivalent
to an annualized base salary of $400,000.00).  Your effective date of hire as an
employee (the “Start Date”) will be  a date mutually agreed upon by you and the
Company on or after January 1, 2020.  You shall work out of the Company’s office
in Cambridge, Massachusetts and shall travel as required by your job duties.

You will receive a one-time sign on bonus of $140,000, less applicable taxes and
withholdings, (the “Signing Bonus”), which will be paid to you in the first
regular payroll following your commencement of employment with the
Company.  Should you decide to leave the Company (other than for Good Reason) or
are terminated for Cause, each within the first year of your employment, you
will be expected to repay the bonus in full, in accordance with the Company’s
Policy as set forth later herein.  All payments are subject to legally required
or permitted tax withholdings.  For purposes of this letter agreement, “Cause”
 and “Good Reason” shall have the same definitions as set forth in the Company’s
Severance Benefits Plan, as amended.

Following the end of each fiscal year and subject to the approval of the
Company’s Board of Directors (the “Board”), or a duly authorized committee
thereof, you will be eligible for a retention and performance bonus, targeted at
40% of your annualized base salary, based on the Company’s performance goals
during the applicable fiscal year as determined by the Board (or such committee)
in its sole discretion in accordance with certain corporate goals determined by
the Board (or such committee) in its sole discretion each year.  You must be an
active employee of the Company on the date any bonus is distributed in order to
be eligible for and to earn a





 

 

 

Confidential

1

 



Picture 3 [ex-10d14g001.jpg]

bonus award, as it also serves as an incentive to remain employed by the
Company, provided that the Company will award and pay any bonus for the prior
calendar year on or before March 15th of the next succeeding calendar year.

Subject to approval of the Company’s Board of Directors, you may be granted (i)
a stock option to purchase 120,000 shares of the Company’s common stock (the
“Option”) at an exercise or purchase price equal to the fair market value of the
Company’s common stock on the date of grant and (ii) restricted stock units in
the amount of 20,000 units (the “RSU”, together with the Option, the “Equity
Awards”).  The Equity Awards are being granted pursuant to Nasdaq Listing Rule
5635(c)(4) as an inducement for you to enter into employment with the Company.
The Option will vest over four (4) years at the rate of 25% on the first
anniversary of the Start Date, and an additional 2.0833% of the original number
of shares at the end of each successive month following the first anniversary of
the Start Date until the fourth anniversary of such date.  The RSU will vest
over four (4) years at the rate of 25% on the first anniversary of the Start
Date, and an additional 25% of the original number of RSU’s will vest at the end
of each successive anniversary date of your Start Date until the fourth
anniversary of such date. The Equity Awards will be brought to the Board of
Directors for approval on or after the date you begin employment with the
Company.  The Equity Awards will be granted under and subject to the terms of
the Company’s 2015 Stock Incentive Plan and evidenced in writing by, and subject
to the terms of a stock option agreement and a restricted stock unit agreement,
as applicable, thereunder.

Should, within the twelve (12) month period following the Start Date, you (a)
resign from employment with the Company (other than for Good Reason) or (b) the
Company terminates your employment for Cause, you will be expected to repay the
Signing Bonus in full, in accordance with the Company’s Policy as set forth
below.

The Company’s payment of the Signing Bonus is subject to repayment upon
termination of your employment, as set forth above.  Repayment required under
this letter agreement will be due and payable to the Company within thirty (30)
days of your separation from employment with the Company and/or will be deducted
from any amounts due to you from the Company, up to the full balance of what is
owed to the Company, subject to applicable law.  By signing and returning this
offer letter, you agree to repayment of the Signing Bonus as provided for in
this letter agreement, and you further agree to execute any documents requested
by the Company at any time authorizing the deduction of such amounts from any
amounts due to you from the Company.   If the Company does not take such
deduction or any such deduction does not fully satisfy the amount of
reimbursement due, you agree to repay the remaining unpaid balance to the
Company as set forth above.

You will be eligible to participate in the Company’s Severance Benefits Plan, a
copy of which is enclosed, at the “Other C-Level Officer” level.  Your
eligibility under the Severance Benefits Plan is subject to the terms and
conditions thereof.

You may participate in any and all benefit programs that the Company establishes
and makes available to its employees from time to time, provided  you are
eligible under (and subject to all





 

 

 

Confidential

2

 



Picture 3 [ex-10d14g001.jpg]

provisions of) the plan documents governing those programs.  Additionally, you
will be eligible for paid vacation and holidays in accordance with Company
policy. Please see the enclosed “2020 Benefits Overview” for detailed
information on our benefits and related policies, which currently include 11
paid holidays and a flexible time off program.  The benefit programs made
available by the Company, and the rules, terms and conditions for participation
in such benefit plans, may be changed by the Company at any time without advance
notice.

You will be required to execute a Non-Solicitation, Non-Competition,
Confidentiality and Assignment Agreement in the form attachment as Exhibit A
(the “Agreement”), as a condition of employment. You acknowledge that your
eligibility for the Sign On Bonus and Equity Awards referenced herein are
contingent upon your agreement to the non-competition provisions set forth in
the Non-Solicitation, Non-Competition, Confidentiality and Assignment
Agreement.  You further acknowledge that such consideration was mutually agreed
upon by you and the Company is fair and reasonable in exchange for your
compliance with such non-competition obligations.

In making this offer, the Company understands, based on representations made by
you, that you are not under any obligation to any former employer or any person
or entity which would prevent, limit, or impair in any way your acceptance of
this offer or employment or the performance by you of your duties as an employee
of the Company.  In accepting this offer you represent and warrant the foregoing
to be true and correct and that in connection with providing services to the
Company you will not (i) use any confidential and/or proprietary information of
any third party, including, without limitation, any former employer, and (ii)
bring any biological or other materials to the Company. You further acknowledge
and agree that the Agreement was provided to you by the earlier of (i) the date
we sent you this letter agreement or (ii) ten (10) business days before the
commencement of your employment with the Company.

You agree to provide to the Company, within three days of your hire date,
documentation of your eligibility to work in the United States, as required by
the Immigration Reform and Control Act of 1986.  You may need to obtain a work
visa in order to be eligible to work in the United States.  If that is the case,
your employment with the Company will be conditioned upon your obtaining a work
visa in a timely manner as determined by the Company.

It is understood that you are an “at-will” employee.  You are not being offered
employment for a definite period of time or pursuant to an employment contract,
and either you or the Company may terminate the employment relationship at any
time and for any reason, with or without cause, or prior notice and without
additional compensation to you.

This letter agreement and the Agreement referenced above constitute the complete
agreement between you and the Company, contain all of the terms of your
employment with the Company and supersede any prior agreements, representations
or understandings (formal or informal, whether written, oral or implied) between
you and the Company.  This letter agreement may not be amended or modified
except by an express written agreement signed by both you and a duly authorized
officer of the Company.  Although your job duties, title, reporting
relationship, compensation and benefits may change from time to time in the
Company's sole discretion and provided that the “at-will” nature of your
employment may only be changed by a written





 

 

 

Confidential

3

 



Picture 3 [ex-10d14g001.jpg]

agreement signed by you and the Chief Executive Officer, which expressly states
the intention to modify the at-will nature of your employment.  Nothing in this
letter shall be construed as an agreement, either express or implied, to pay you
any compensation or grant you any benefit beyond the end of your employment with
the Company, except to the extent you are eligible for post-employment benefits
under the Severance Benefit Plan. The resolution of any disputes under this
letter will be governed by the laws of the Commonwealth of Massachusetts.

As an employee of the Company, you will be required to familiarize yourself and
comply with all Company policies and procedures.  Violations of the Company's
policies may lead to immediate termination of your employment.  Further, the
Company's premises, including all workspaces, furniture, documents and other
tangible materials, together with all information technology resources of the
Company (including computers, portable devices, data and other electronic files
(whether in hard copy or electronic form), and all internet and email
communications) are subject to oversight and inspection by the Company at any
time.  Company employees shall have no expectation of privacy with regard to any
Company premises, materials, resources or information.

The Company’s offer of at-will employment is contingent upon your authorization
and successful completion of background and/or reference checks.  You will be
required to execute authorizations for the Company to obtain consumer reports
and/or investigative consumer reports and use them in conducting background
checks as a condition to your employment.  The Company may obtain background
reports both pre-employment and from time to time during your employment with
the Company, as necessary.

Please indicate your acceptance of this offer by signing and returning the
enclosed copy of this letter, and the Non-Solicitation, Non-Competition,
Confidentiality and Assignment Agreement, no later than December 18, 2019.  You
may indicate your acceptance of this offer by signing on the appropriate space
below and returning a signed, scanned copy along with the Non-Solicitation,
Non-Competition, Confidentiality and Assignment Agreement referenced in this
letter to Tricia McCall at tricia.mccall@editasmed.com or returning by mail to
Editas Medicine, Inc., 11 Hurley Street, Cambridge, MA 02141, Attention: Tricia
McCall.

Please know that we are truly excited at the prospect of you becoming part of
the Editas team and at your leadership helping to build what we hope will be an
exceptional organization, one that is both a scientific pioneer and that
delivers transformative medicines to many patients.  We believe that you will be
a fundamental part of turning that aspiration into reality

Very truly yours,

/s/ Tricia McCall

Tricia McCall

Interim Head of HR

Editas Medicine, Inc.





 

 

 

Confidential

4

 



Picture 3 [ex-10d14g001.jpg]

The foregoing correctly sets forth the terms of my employment by Editas
Medicine, Inc.  I am not relying on any other representation, except as set
forth in this letter.

/s/ Michelle Robertson

    

December 27, 2019

Michelle Robertson

 

Date

 

 

 

 

Confidential

5

 

